Citation Nr: 0740067	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran's Widow, Veteran's Step-Daughter
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to July 
1952.  The veteran died in June 2004.  The appellant seeks 
benefits as the veteran's surviving spouse.  It is noted that 
the appellant reported during the hearing on appeal that she 
remarried in September 2005.  See Hearing Transcript at 8.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the appellant requested a video-
conference hearing in connection with the current case.  The 
hearing was scheduled and subsequently held in October 2007.  
The appellant and the veteran's step-daughter testified 
before the undersigned Veterans Law Judge (VLJ), and the 
hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran died in June 2004 at the age of 73.  The 
death certificate listed the immediate cause of death as 
respiratory failure, and that the immediate cause of death 
was due to or the consequence of emphysema, sepsis, and 
pneumonia.  

2.  There is no evidence of record to indicate in-service 
exposure to chemicals.

3.  A respiratory disease was not present during service, and 
did not develop as a result of any incident during service.  

4.  The veteran was service-connected at the time of his 
death for residuals of a left knee meniscectomy, claimed as a 
left knee condition, and severe arthritis of the lumbar spine 
with positive sciatic producing signs, previously diagnosed 
as degenerative disc disease at L3-S1 with marked spine 
narrowing.      


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).

2.  The basic eligibility requirements for entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35 are not met.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. 3.312.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

Factual Background and Analysis

In this case, the appellant contends that the veteran was 
exposed to chemicals in service and that this exposure 
resulted in "excruciating pain, breathing problems, and 
dizziness" both in service and after discharge from service.  
The appellant also contends that the veteran's service-
connected disabilities in combination with these breathing 
difficulties led to his death.  The appellant described the 
veteran as a "light smoker" whose breathing difficulties 
were caused by more than smoking.  

The appellant and the veteran's step-daughter also testified 
before the undersigned VLJ at a video-conference hearing in 
October 2007.  The appellant testified that the veteran 
smoked cigarettes at one time, but that he quit five or six 
years prior to his death.  The appellant indicated that the 
veteran was incapable of smoking more than two or three 
cigarettes per day as a result of his breathing difficulties.  
The appellant acknowledged that the veteran was service-
connected for back and knee disabilities, and that these 
conditions affected his mobility, making it difficult for the 
veteran to walk without losing his balance.  The appellant 
described the veteran's typical day as one where the veteran 
would sit on the couch, read, or watch television.  He was 
unable to go shopping or to the VA medical facility without 
assistance.  

The veteran's step-daughter indicated that the veteran's knee 
pain affected his overall quality of life and prohibited him 
from engaging in normal daily activities such as walking with 
his grandchildren.  She also read into the record parts of an 
Internet article which highlighted the benefits of regular 
exercise.  Thereafter, the step-daughter testified that there 
was a connection between the veteran's lack of mobility and 
his subsequent pneumonia.  

At the time of his death, the veteran was service-connected 
for residuals of a left knee meniscectomy, claimed as a left 
knee condition, and severe arthritis of the lumbar spine with 
positive sciatic producing signs, previously diagnosed as 
degenerative disc disease at L3-S1 with marked spine 
narrowing.  The left knee condition was evaluated as 10 
percent disabling, effective June 2, 1982, while the 
arthritis of the lumbar spine was evaluated as 40 percent 
disabling, effective November 24, 2003.      

The Board has reviewed all of the evidence of record in this 
case.  The Board notes as a preliminary matter that the 
veteran's claims file is devoid of any evidence indicating 
in-service breathing problems or exposure to chemicals.  The 
veteran was afforded a physical examination in September 1949 
prior to entering service.  The veteran's lungs and chest 
were unremarkable at that time, and no respiratory problems 
were noted.  The examiner noted the presence of a "systolic 
murmur, pulmonic area, functional" but found that this 
condition was not disqualifying.  The veteran was deemed to 
be physically fit for full military duty.

In August 1950, the veteran injured his left knee while 
squatting to fix equipment in preparation for barracks 
inspection.  The veteran was unable to straighten his left 
leg and walking was painful.  Service medical records (SMRs) 
associated with this incident revealed that the veteran's 
military occupational specialty (MOS) was military police 
officer.  The veteran denied a past history of knee injury, 
but indicated that during basic training, his knees were 
swollen, red, and tender after falling into a prone position 
with an M1 rifle.  The veteran's lungs were clear and no 
respiratory problems were noted at that time, but the veteran 
admitted to smoking half a pack of cigarettes per day.       

The initial impression was fracture or dislocation of the 
left medial meniscus.  X-rays taken at that time showed clear 
lung fields as well as effusion into the left knee joint.  
The diagnosis was later revised to reflect a torn medial 
meniscus of the left knee.  The veteran was subsequently 
placed in a stovepipe cast for two and one-half weeks, after 
which time he regained normal range of motion with the aid of 
physiotherapy.  The veteran was discharged for duty in 
October 1950.  

Shortly thereafter, the veteran re-injured his left knee 
while rising from a sitting position.  A physical examination 
showed moderate effusion into the left knee joint.  The 
impression at that time was torn medial meniscus, left knee.  
The Board notes that the veteran underwent a partial left 
knee meniscectomy in mid-October 1950.  A preoperative and 
anesthesia report associated with the claims file indicated 
that veteran's lungs were clear to percussion and 
auscultation, and no respiratory problems were noted at that 
time.  A summary report dated December 1950 noted that the 
veteran's post-operative course was uneventful except for the 
slow return of quadriceps function.  The veteran was returned 
to duty in November 1950.  

The Board observes that the veteran was afforded a clinical 
evaluation and physical examination in June 1952 prior to 
discharge from service.  The clinical evaluation was normal, 
and no respiratory problems were noted at that time.  

The Board notes that the appellant has submitted numerous 
medical records in support of the current claim.  Many of 
these records, however, are unrelated to the current claim 
and deal with the veteran's treatment for nonservice-
connected health issues.  The first pertinent post-service 
treatment record is dated September 1983, over 30 years after 
discharge from service.  The veteran sought VA treatment at 
that time for alcohol dependency.  Upon physical examination, 
the examiner noted that the veteran's chest x-ray showed 
increased density in the upper right lobe area.  The veteran 
confirmed that this condition was explored by a doctor 
previously and was determined not to be active tuberculosis.  
No respiratory problems were noted at that time.  Similarly, 
the veteran was treated again for alcohol dependence in 
August 1986.  A chest x-ray taken at that time was normal.  


In January 1989, the veteran sought care from S. Van Lue, 
M.D., a private physician.  At the time of the examination, 
the veteran provided a long-standing history of moderate to 
severe emphysema, alcoholism, and arthritis in the back, 
arms, and left knee.  The veteran indicated that he smoked 
one-half of a pack of cigarettes per day, but was previously 
a heavy smoker.  He stated that he still had alcohol 
problems.

Dr. Van Lue noted upon physical examination that the veteran 
had a barrel chest.  An examination of the veteran's lungs 
revealed significant wheezing in the lung fields.  Dr. Van 
Lue also noted that the veteran used his accessory muscles 
and became short of breath even while talking.  A chest x-ray 
taken at that time was interpreted to show hyperaerated lungs 
with some bullae at the apices.  Pulmonary function tests 
(PFTs) reflected moderate restrictive disease and mild 
obstructive disease.  Dr. Van Lue encouraged the veteran to 
stop smoking, and he prescribed a Ventolin inhaler and 
Theophyllin.  No reference to the veteran's military service 
is contained in this record, and there is no evidence linking 
the veteran's emphysema to service or to his service-
connected disabilities.

In October 1999, the veteran reported chest tightness to a VA 
examiner.  The examiner noted the veteran's continued use of 
cigarettes.

The Board observes that the veteran was hospitalized for five 
days in February 2003 after experiencing difficulty 
breathing, leg pain, and loss of balance.  The veteran 
inquired at that time about the use of a wheelchair and 
portable oxygen.  

The veteran presented to VA in April 2004 with intermittent 
left-sided chest pain as well as greenish/yellowish phlegm 
production.  The veteran indicated the onset of these 
symptoms was one week prior to this visit.  An examination of 
the veteran's chest was positive for occasional rales, but no 
rhonchi.  The examiner diagnosed the veteran as having 
bronchitis, prescribed various antibiotics, and instructed 
the veteran to call 911 if he experienced chest pain or 
difficulty breathing over the weekend.  

Approximately one month later, in May 2004, the appellant 
contacted VA and stated that the veteran had taken the 
complete course of antibiotics, but was not better.  The 
appellant indicated that the veteran was weak, wheezing, and 
on portable oxygen at all times.  The veteran was 
hospitalized at a private facility two days later for 
observation.  At that time, the attending physician, V. 
Mikhael, M.D., noted the veteran experienced shortness of 
breath, nausea, and a cough productive of yellowish phlegm.  
The cough got progressively worse over the last ten days.

The veteran's medical history was significant for chronic 
obstructive pulmonary disease (COPD), previous mycobacterium 
avium intracellulare infection, spontaneous right 
pneumothorax in July 2003, status-post chest tube placement, 
peripheral vascular disease, right iliac artery aneurysm, 
myocardial infarction, and abdominal aortic aneurysm repair, 
among other conditions.  It was noted that the veteran was a 
former smoker.  A physical examination revealed decreased 
breath sounds at the bases.  The impression was exacerbation 
of COPD.  The attending physician elected to continue 
nebulizer treatments and medication, and obtain a pulmonary 
consultation. 

The Board observes that the veteran was afforded a pulmonary 
consultation.  The examiner, D. Stevenson, M.D., related a 
medical history which included the veteran's long-standing 
history as a one to two pack per day smoker.  The examiner 
noted that the veteran developed advanced pulmonary emphysema 
and significant peripheral vascular disease.  A review of 
past medical records further indicated that the veteran had 
chronic bilateral lung scarring which was worse in the right 
apex.  The examiner noted that the veteran was oxygen-
dependent and increasingly sedentary in the time leading to 
his hospitalization.  
The veteran provided a social history in which he revealed 
that he was a one to two pack per day smoker for most of his 
adult life.  He denied alcohol consumption.  The examiner 
further noted that "he apparently is a veteran without 
occupational exposure."  Upon physical examination, the 
examiner observed that the veteran was chronically ill and 
mildly "dyspneic" at rest.  The examiner noted the presence 
of temporal muscle wasting and diminished, but equal lung 
fields bilaterally.  The veteran's chest radiograph continued 
to be grossly abnormal in both apices with nodular changes on 
the left.  The impression was acute exacerbation of COPD with 
an element of hypercarbia, advanced chronic airflow 
obstruction, oxygen- dependent.

The examiner later conducted a fiberoptic bronchoscopy and at 
that time, medical indications suggested that the veteran 
experienced advanced emphysema, aspiration pneumonia, and 
respiratory failure.  It was noted that the veteran was 
ventilator- dependent.  The bronchoscopy revealed diffuse 
mucopurulent secretions with brushings and washings 
consistent with gastric aspiration.  No evidence of 
particulate matter or an endobronchial tumor was noted.

Dr. Stevenson requested additional consultation from P. 
Sanchez, M.D., for the purpose of antibiotic management.  
Again, Dr. Sanchez noted the veteran's history as a "long 
term smoker up to 2 packs per day."  Upon physical 
examination, the veteran was unresponsive, intubated, and 
ventilated.  The examiner noted the presence of marked 
wasting around all of the intercostal spaces of the chest, 
and a slight wheeze, marked decrease in volume, and an 
increased end-expiratory phase.  

The final radiology report dated June 2004 showed hyeraerated 
lung fields with infiltrate and irregular pleural thickening 
at the left pulmonary apex.  The radiologist also noted the 
presence of progressed infiltrates in the left mid and lower 
lung fields, as well as possible pleural effusions.   

The death certificate shows that the veteran died in June 
2004 at the age of 73.  The immediate cause of the veteran's 
death was listed as respiratory failure and that the 
immediate cause of death was due to or a consequence of 
emphysema, sepsis, and pneumonia.  Sepsis is defined as "the 
presence in the blood or other tissues of pathogenic 
microorganisms or their toxins."  Dorland's Illustrated 
Medical Dictionary 1681 (30th ed. 2003).  The death 
certificate does not contain any indication that the cause of 
death was related to service.  Likewise, private medical 
records associated with the claims file do not provide any 
support for the claim of service connection for the cause of 
the veteran's death.

The Board finds it noteworthy that although the veteran's 
military service is noted during the May 2004 
hospitalization, there exists no competent medical evidence 
of record which links the veteran's breathing problems or his 
death to his period of service (and specifically to in-
service chemical exposure), or to his service-connected 
disabilities.

The Board notes that the veteran's step-daughter submitted a 
statement dated June 2004 in support of the current claim.  
She stated that the veteran had mobility problems to include 
"terrible back and knee pain" as well as shortness of 
breath since 1976.  The veteran's step-daughter further 
contended that the veteran was confined to the couch due to 
his lung problems and pain.  She acknowledged that the 
veteran was a smoker, but stated that the veteran indicated 
that his breathing problems began in service following 
exposure to chemicals.  This exposure purportedly caused 
itchy lungs and burning eyes.  However, the Board notes that 
the step-daughter was unable to provide any additional 
information about the veteran's claimed in-service exposure 
to chemicals.  The veteran's step-daughter also submitted an 
Internet article which highlighted the health benefits of 
regular physical activity.  This article was reviewed and 
associated with the claims file.  

This evidence, however, does not have bearing on the issue on 
appeal.  See 38 C.F.R. § 20.1304(c) (2007).  Specifically, 
this article is too general in nature to provide, alone, the 
necessary evidence to show that the veteran's death was 
caused by, or substantially or materially contributed to by, 
a disability or disease incurred in or aggravated by service.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The 
medical treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the article in the 
current case does not address the facts of the veteran's 
specific case.  Thus, the Board concludes that this article 
does not show that the veteran was incapable of physical 
activity or that his lack of physical activity was a 
causative factor in the veteran's death.  Moreover, the 
article failed to show that the veteran's death was caused 
by, or substantially or materially contributed to by, a 
disability or disease incurred in or aggravated by service.    

The appellant also submitted a statement in support of the 
current claim dated June 2004.  The appellant stated that she 
met the veteran in 1976 while he was hospitalized in 
Bethlehem, Pennsylvania for a lung infection, possibly 
thought to be a form of tuberculosis.  The appellant further 
stated that the veteran indicated to her that he had lung 
problems due to in-service chemical exposure.  However, the 
Board notes that the appellant was unable to provide any 
additional information about the veteran's claimed in-service 
exposure to chemicals.  The appellant also stated that "he 
[the veteran] could not catch his breath no matter what he 
did, combined with the pain he was suffering in his back and 
knee."

The Board observes that W.B. also submitted an undated 
statement in support of the current claim.  W.B. indicated 
that he and the veteran were childhood friends "who did guy 
things without any physical problems."  W.B. reported that 
he saw the veteran many years after the veteran's discharge 
from service, and "by that time he was in poor health.  He 
told me it was from being in the service." 

The Board also notes that the veteran's primary care provider 
at VA submitted a statement in June 2004 which indicated:

I am familiar with [the veteran's] 
medical problems including the severe 
emphysema, Mac infection and terminal 
lung disease.  I have reviewed the 
patient's medical history including the 
history of pulmonary problems in the 
military.  Based on the above I have 
concluded in my professional opinion 
that the pulmonary conditions that led 
to his death are likely as not or at 
least possible related to his past 
military related pulmonary problems.

The appellant testified in October 2007 that this particular 
VA primary care provider saw the veteran for approximately 
seven years, and that he was very familiar with the 
veteran's health condition and disabilities.  

Given the evidence of record, however, the Board finds that 
this medical opinion lacks probative value.  While the Board 
acknowledges that it may not disregard a medical opinion 
solely on the rationale that the opinion was based on a 
history given by a veteran, Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Board is entitled to reject a 
medical opinion because other facts in the record contradict 
the facts provided by the veteran that formed the basis of 
the opinion.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
An opinion based on an inaccurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200, 205-
06 (1994).  In this case, the service medical records do not 
show treatment or symptoms of pulmonary problems in service.  
Accordingly, the opinion is based on an inaccurate factual 
premise and is not assigned any probative value. 
  
Although the Board is sympathetic to the appellant's 
situation, the Board notes that the medical evidence of 
record fails to show any indication that the veteran 
experienced pulmonary problems in service or that he was 
exposed to chemicals in service.  The veteran's separation 
examination was normal.  The first relevant post-service 
treatment note of record documenting the veteran's 
respiratory problems is dated many years after service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the 
lapse of over three decades between service and the diagnosis 
of emphysema is evidence against the appellant's claim.  In 
addition, the death certificate does not contain any 
indication that the cause of death was related to service.   

The Board observes that the same VA primary care provider 
submitted another statement in January 2005 which indicated:

I am familiar with [the veteran's] 
medical problems including severe 
emphysema, severe arthritis, and knee 
pain.  I have concluded in my 
professional opinion that the pulmonary 
conditions that led to his death are 
likely as or at least possibly related 
to his service-connected disabilities 
(back and knee condition) which left 
him immobile which likely aggravated 
his pneumonia which contributed to his 
death.

In August 2006, the RO obtained a VA medical opinion from a 
different physician.  That examiner stated:

It is the opinion of this reviewer that 
the patient's low back problem and left 
knee problem did not contribute to his 
cause of death.  On reviewing the c-
file, patient had been a heavy smoker 
for many years, smoking 1 to 2 packs a 
day.  He had a known history of oxygen 
dependent emphysema for many years.

Prior to his admission, patient had been 
complaining of a productive cough with 
yellow phlegm production and was treated 
with antibiotics which he obtained from 
the ER.  He was admitted to Florida 
Hospital with a diagnosis of COPD 
exacerbation and worsening shortness of 
breath.  He was hypercarbic with a CO2 
level of 51 and mildly acidemic on his 
ABG's.  His CXR was consistent with 
infiltrates.  He was also noted to be 
emaciated at the time of admission which 
may have resulted in him being 
deconditioned and getting progressively 
sedentary.   

Patient most likely had a lung infection 
at the time of his admission and 
outpatient antibiotics were not enough.  
The COPD worsened with his lung 
infection and resulted in him being 
intubated.  It is not likely that the 
patient's back problem or knee problem 
contributed to the cause of death as 
infection or aggravated his pneumonia as 
patient appeared to be emaciated at the 
time of admission which may have 
resulted in him getting progressively 
sedentary.           

The Board acknowledges that the appellant's representative 
requested an independent medical examination during the 
October 2007 hearing on the basis of these conflicting 
opinions.  After careful review of the evidence of record, 
the Board concludes that an independent medical opinion is 
not warranted in this instance as there is sufficient 
probative medical evidence of record in this case.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinions of treating physicians greater weight 
in claims made by the appellant.  See Guerrieri, 4 Vet. App. 
at 471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Here, the Board concludes that the January 2005 VA opinion is 
entitled to minimal probative value.  Apart from simply 
providing an alternative theory about the cause of the 
veteran's death, this opinion indicates that the veteran's 
pulmonary conditions were likely as or at least possibly 
related to his service-connected disabilities which left him 
immobile which likely aggravated his pneumonia which 
contributed to his death.  Notably, the examiner fails to 
explain how the veteran's immobility allegedly aggravated the 
pneumonia and how the claimed aggravation of this condition 
led to the veteran's death.  Furthermore, the Board points 
out that an opinion that a current disorder could be related 
to service is not adequate to support a claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)(holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996)(holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).  The Board observes that this 
opinion was sufficient for the RO to request a VA medical 
opinion in the case, but not sufficient evidence to support 
an allowance of the benefit sought.  See  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
On the other hand, the Board finds the August 2006 VA opinion 
to be highly probative evidence in this case.  In particular, 
the examiner reviewed the veteran's claims file and 
considered the full history of the veteran's pulmonary 
disabilities, including his long-standing history of COPD, 
emphysema, smoking, and oxygen-dependence.  The examiner 
provided a basis for the conclusion that the veteran's 
service-connected disabilities did not contribute to his 
cause of death, and the examiner also cited to specific 
evidence of record to support this conclusion.    

Although the appellant and the veteran's step-daughter have 
expressed their own opinion that the veteran's death is 
related to service, this assertion is insufficient to support 
the current claim.  The Court has in the past noted that lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, any lay 
assertions in this regard are not competent, and thus, have 
no probative value.

In summary, the evidence of record shows that the diseases 
which resulted in the veteran's death were not manifested 
during service.  Moreover, there is no competent medical 
evidence of record to show that the diseases are related to 
service.  Accordingly, the Board finds that the veteran's 
death was not caused by, or substantially or  materially 
contributed to by, a disability or disease incurred in or 
aggravated by service.  The Board considered the doctrine of 
reasonable doubt in reaching this decision, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable in this case.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance (DEA) Benefits

The child or a surviving spouse of a veteran is eligible for 
educational assistance benefits under 38 U.S.C.A., Chapter 35 
where the veteran was (1) discharged from service under 
conditions other than dishonorable, or died in service; or 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability. 38 C.F.R. § 
3.807(a).

In this case, the veteran had an honorable discharge from the 
United States Army.  As explained above, however, the veteran 
did not have a permanent total service-connected disability 
during his lifetime or at the time of his death, and the 
cause of the veteran's death is not service-connected.  
Accordingly, the criteria for eligibility for DEA benefits 
are not met, and neither the appellant nor the appellant's 
children are entitled to such benefits.

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied prior to the 
initial AOJ decision in this matter.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated 
June 2004 and July 2004 informed the appellant of the type of 
evidence needed to substantiate her claims as well as an 
explanation of what evidence the appellant was to provide to 
VA in support of her claim and what evidence VA would attempt 
to obtain on her behalf.  The appellant was also asked to 
furnish to VA any evidence in her possession pertaining to 
the current claim.   

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim, any questions as to the 
disability rating or effective date to be assigned are 
rendered moot.  

In this case, the appellant was not specifically informed 
that the veteran was service-connected for disabilities at 
the time of his death.  However, the statements that she 
submitted make it clear that she was aware that the veteran 
was service connected for disabilities at the time of his 
death.  It is also clear that the appellant was aware of the 
requirements to establish service connection for the cause of 
the veteran's death in the situation where service connection 
had not been established during the veteran's lifetime.  In 
her statements, it is repeatedly argued that the veteran's 
death resulted from disabilities that began in service and 
therefore service connection is warranted for the cause of 
the veteran's death.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of the evidence is required.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


